                                                                                OT^>
    Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 1 of 57 PageID #: 65
          r^.TRlCT COURT
WESTEF--^; DISTRICT OF LOUISIANA
           DECEIVED


        FEB - ^ 2020                UNITED STATES DISTRICT COURT

           s_
    TONY R. M.OOpE. CLERK
   BY                              WESTERN DISTRICT OF LOUISIANA
                       DEPUTY


                                        SHREVEPORT DIVISION

        UNITED STATES OF AMERICA                           CIVIL ACTION #5:19-cv-01504
        THE STATE OF LOUISIANA
        AND 14 OTHER STATES                                JUDGE TERRY A DOUGHTY
        ex rel TERENCE JAMES ALOST
                Plaintiff & Relator                   MAGISTRATE JUDGE KAREN L HAYES

        VERSUS

        DESOTO REGIONAL HEALTH SYSTEM FOUNDATION (DRHS) FILED IN CAMERA
        EMERGENCY STAFFING SOLUTIONS, INC. (ESS) AND UNDER SEAL
        HOSPITAL CARE CONSULTANTS, INC. (HCC)
        TODD EPPLER/ FACHE, CEO, DRHS DO NOT ENTER IN PACER
        SHELLY STEWERT, VICE PRESIDENT, ESS
                Defendants



        AMENDED COMPLAINT FOR DAMAGES PRIMARILY UNDER THE FEDERAL FALSE
         CLAIMS ACT AND THE LOUISIANA MEDICAL ASSISTANCE PROGRAM INTEGRITY
        LAW AND THE HEALTHCARE FRAUD LAWS OF TEXAS, NEW MEXICO, COLORADO.
         OKLAHOMA, ARKANSAS, MISSOURI, ILLINOIS, KENTUCKY, TENNESSEE, NORTH
             CAROUNA^SOUTH CAROLINA, GEORGIA, ALABAMA AND MISSISSIPPI

                                                AND

                             SECONDARJL^FOR INDIVIDUAL CAPACITY CLAIMS
                               FOR CONTRACT VIOLATIONS BY DEFENDANTS
                             AGAINST TERENCE JAMES ALOST, MD MBA FAAEM




        1IPa
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 2 of 57 PageID #: 66




                               TABLE OF CONTENTS
                                                                       Page
Complaint
   1. Jurisdiction and venue 4-6
           a. Healthcare fraud 4-5
           b. Individual capacity claim 5-6
   2. Plaintiffs (Healthcare fraud) 6-8
   3.        Defendants                                    9-11
   4. Relatorand Plaintiff for individual capacity claim 11-14
   5. Facts and Allegations of the case 15-30
   6. Business Model of ESS/HCC 30-40
           a. Tragedy in El Reno/Oklahoma 33-37
           b. Cost saving of replacing physicians with non-physicians 38-39
   7. Why this matters: Patients will be harmed 40-42
           a. Things that cannot be learned in an online course 41
           b. It is fraud either way. 42
   8. Stark law violation 42
   9. Comparison to previously prosecuted healthcare fraud cases 43-48
   10.Evidence of deceit and dishonesty 48-53
   11.Defendants are in 13 to 15 states 54
   12.Prayer                                        54-57
           a. Healthcare fraud 54-56
           b. Individual capacity claims 57


Exhibits
   1. Map of licensure for Defendant HCC 2
   2. NP Scope of Practice by state 2
   3. Submission to the LSBME on July 2/ 2019 3-21
           a. Specific questions to the LSBME 9
           b. Desoto Regional healthcare providers 10
           c. E-mail expressing concern about legality & safety of plan 10-11
           d. Threat to comply or be terminated by Todd Eppter 12
           e. Opinion Memorandum by Pam BreedloveJD 13-16
           f. Delay in diagnosis/ breast cancer by unsupervised NP 17-18
           g. Legal Opinion by Carolyn Buppert/ MSN JD 19-20
           h. False advertising by Desoto Regional 21
   4. Letter of concern from AAEM President-Elect to the LSBME 22-23


2 I Page
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 3 of 57 PageID #: 67




   5. Response from the LSBME on October 18, 2019 24-28
   6. Payment Policy concerning nurse practitioners by Blue Cross 29-31
         a. Non-recognition of NPs as hospitalists 29
         b. Non-recognition of NPs as psychiatrists 29
         c. Rules for Physician-NP teams 30
   7. Contracts for Compensation/ malpractice insurance and hotels 32-33
         a. Desoto Regional in Mansfield/ LA 32
         b. Lasalle General in Jena/LA 33
   8. ESS & HCC Registered Offices or Registered Agent Addresses 34-35
         a. LA/TX/NM/CO/OKandAR 34
         b. MO, IL/ KY/ TN/ NC/ GA/ AL/ and MS 35
   9. November 30 Letter about uncompensated hotel expenses 36-37
   10. Evaluation of Relator/Plaintiff as an Expert & Examiner 38
   11. American Academy of Emergency Medicine material 39-46
         a. Updated Position Statement on APP/1/29/20 39-41
         b. A Sad but True Story 42-45
         c. What it takes to make a doctor 46
   12. Louisiana laws about Advanced Practice Registered Nurses 47-49
   13. ESS/HCC hospitalist programs 50-52
   14. Texas Medical Association material 53-55
         a. Physician vs non-physician training differences 53
         b. Letter from David C. Fleeger/ MD to President Trump 54-55
   15. Letter-from the AMA and others to Administrator Vema 56-59
   16. Misdiagnosis and death in Oklahoma 60-61
   17. Healthcare Provider Starting Salaries by Specialty 62
   18. The Sabine Settlement 63-64
   19. Baldwin Bone and Joint 65-66
   20. Desoto Regional advertised they had a psychiatrist 67-69
         a.     Press               release                  67
         b. St. Louis University FP/MHNP/ online certificate 68-69
   21. Nine Graduate Nursing Schools with High Acceptance Rates 70
   22. List of 73 Nursing Masters Programs that are 100% online 71-72




3 I Pa
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 4 of 57 PageID #: 68




Primary Complaint: Plaintiffs/ the United States of America/ the State of


Louisiana, possibly fourteen other states/ through the Relator/ Terence James


Alost/ who is a citizen of Louisiana and whose mailing address is 2772 Windrush


Way/ Baton Rouge/ LA 70809 submit this Complaint for Damages as follows:


JURISDICTION AND VENUE FOR THE PRIMARY HEALTHCARE FRAUD COMPLAINT


   1. This is primarily a Qui Tam action brought on behalf of the United States


       Government/ through the Centers for Medicare and Medicaid Services


       (//CMS")/ 31 USC § 3729, the Department of Defense forTricare payments/


       the appropriate US agency for the Veterans Healthcare Administration


       payments, the State of Louisiana/ and possibly fourteen other states against


       Defendants pursuant to the Federal False Claims Act/ equivalent US laws


       concerning Tricare and Veterans Healthcare Administration fraud/ the


       Louisiana Medical Assistance Programs Integrity Law/ LSA R.S. 46:437.1 et


       seq and equivalent state healthcare fraud laws of the 14 other states.


   2. This Court has jurisdiction for this action and these claims arising under the


       laws of the United States pursuant to 28 USC § 1331 et seq.


   3. This Court has jurisdiction for this action in which the United States is a


       Plaintiff pursuant to 28 USC § 1345.




4 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 5 of 57 PageID #: 69




   4. This Court has jurisdiction of the claims asserted in this action by the


         Federal False Claims Act.


    5. This Court has jurisdiction of the pendent State claims asserted in this


        action under the express provisions of the Federal False Claims Act/ 31 USC


        § 3732, and the general pendent jurisdiction of this Honorable Court.


    6. Venue lies in this district under 31 USC § 3732 because some of the


        Defendants can be found in this district/ all Defendants transact business in


        this district/ and some of the acts proscribed by 31 USC § 3729 etseq.


        occurred in this district.



    JURISDICTION AND VENUE FOR THE SECONDARY CONTRACT COMPLAINTS
                                        Individual Capacity Claim1


    7. Defendants and Plaintiff TerenceJ. Alost/ MD MBA FAAEM entered into a


        written business agreement in which Dr. Alost provided emergency


        medicine services as a subcontractor to Defendant ESS at Defendant


         Desoto Regional in Mansfield as well as Lasalle General in Jena. (See


        exhibits/ pages 32-33) Plaintiff did fulfill his obligations under this contract.


         Defendants did not fulfill their obligation to the Plaintiff and pay him as per




 By 1/23/20 Order of this Court, Plaintiff to separate out and clarify any individual capacity claims that exist.

5 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 6 of 57 PageID #: 70




       his contract. They repeatedly refused to pay him even after he requested


       several times that they do so. (See exhibits/ pages 36-37)


   8. This is an individual capacity claim not of direct concern to the United


       States Government.


   9. Venue/ for this individual capacity claim/ lies in federal instead of state


       court because Plaintiff lives in Louisiana and some of the Defendants are


       based in Texas.


   10. Venue/ for this individual capacity claim, lies in this district because some


       of the Defendants can be found in this district and all Defendants transact


       business in this district.


                                      THE PLAINTIFFS

   11.The Plaintiff/ the United States of America by and through its departments/


       the Department of Health and Human Services (//HHS//)/ including the


       Centers for Medicare and Medicaid Services (//CMS") within the HHS. The


       United States of America is responsible for administering Federal and


       Health Care Programs including Medicare/ Medlcaid/ Tricare and Veterans


       Health Administration benefits.


   12.The Medicaid Program is a State and Federal Assistance Program to provide


       payment of medical expenses for low income and disabled beneficiaries.


6 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 7 of 57 PageID #: 71




        Medicaid Program funding is shared by the Federal Government and those


        states participating in the program. The primary purpose of the Medicaid


        Program is to enable each state to furnish medical assistance on behalf of


        families with dependent children/ the aged/ blind or disabled individuals/


        whose income and resources are insufficient to meet the cost of necessary


        medical services. Nearly 75 million Americans were estimated to be


        enrolled in the Medicaid program as of 2018.


    13-The Plaintiff/ State of Louisiana/ by and through its Department of Health


        and Hospitals/ particularly the Louisiana Medicaid Program, is responsible


        for administering the joint and federal-state health care program known as


        Medicaid in the State of Louisiana. In July of 2018, there were


        approximately 1/500/GOO Louisiana Medicaid recipients2.


    14. The Plaintiffs/ the States of Texas/ Oklahoma/ Colorado, New Mexico/


        Arkansas/ Missouri/ Illinois/ Kentucky/ Tennessee/ North Carolina/ South


        Carolina/ Georgia/ Alabama and Mississippi have similar Medicaid programs


        in their states. The estimated July 2018 number of Medicaid recipients in


        those states were: TX 4,300/000, OK 800/000/ CO 1/300/000/ NM 700,000,


        AR 900/000/ MO 900/000, IL 2,900/000, KY 1/200/000/ TN 1/400/000/ NC



2 Medicaid recipient numbers from www.healthinsurance.org.


7 I Page
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 8 of 57 PageID #: 72




       2/000,000, SC l/000/OOO/ GA l/800/OOO/ AL 900/000 and Ml 600/000


       recipients.


   15. Relator has information that the Defendants derive a substantial portion of


       their revenue from the Medicare/ Medicaid/ and Tricare. A smaller


       percentage of their revenue is from health insurance particular in a rural


       area like Desoto Parish covered by Defendant DRHS. Additionally/


       Defendants ESS and HCC declare that they specialize in rural emergency


       and hospital medicine in Louisiana and 12 to 14 other states. A higher


       percentage of rural healthcare recipients have Medicare and Medicaid as


       their payment form than in the more affluent suburbs of cities where more


       patients have private health insurance.


   16.If a hospital or health care provider is near one or several large military-


       installation(s), then that hospital or health care provider will see a higher


       percentage of patients who have Tricare or VHA benefits. There are several


       military bases in central and northwestern Louisiana. There may be large


       military bases near other hospitals affiliated with ESS and HCC in the other


       12 to 14 states where they operate.




8 | Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 9 of 57 PageID #: 73




                                                  THE DEFENDANTS

       17. Defendant Desoto Regional Health Systems Foundation (DRHS) is a


          hospital and set of outlying clinics in Desoto Parish. Per


          www.desotoregional.com/ it serves patients in //DeSoto/ Sabine/ and Red


          River Parishes/ parts of East Texas/ and beyond." In addition to the outlying


          clinics/ the principal place of business is in Mansfield. This Defendant may


          be served at 207 Jefferson Street/ Mansfield/ LA 71052.


       18. Defendant Emergency Staffing Solutions/ Inc. (ESS) is an emergency


          department contract management organization. It obtains the emergency


          department contract at client hospitals. It hires healthcare providers to


          work in those hospital emergency departments. Some of those healthcare


          providers- may be employees while others/ such as Relator/ were-and are -


          independent contractors. ESS/ itself/ by Relator's direct observation/ does


          not have any apparent physician management, physician directors or


          physician advisors3. Without physician supervision, ESS can run its business


          like any other business: Profit is more important than patient safety. ESS


          sends bills to Medicaid/ Medicare/ Tricare, VHA/ insurance companies and



 In November 2019, ESS did not list any physicians as part of their management team. ESS does presently list a
chief medical officer on their website. That is new. If the same physician was serving as the chief medical officer
during the time of Relator's time with ESS, he would have been a figurehead because Relator had never heard of
him.


9 ] Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 10 of 57 PageID #: 74




        "self-pay// patients for the services provided by its healthcare providers.


        According to www.essdoc.com/ ESS has been in business 18 years and


        alleges to manage contracts in 78 hospitals in 13 states. The Defendant


        may be served at 17304 Preston Road/ Suite 1400, Dallas/ TX 75252. (For


        additional official addresses in the various states see exhibits/ pages 34-35.)


    19. Defendant Hospital Care Consultants/ Inc. (HCC) was founded in 2003 to


        manage contracts for the inpatient care within contracted hospital


        facilities/ similar to the emergency medicine functions of ESS in its client


        hospitals. According to the website www.hccdoc.com, HCC manages


        contracts in "over 50 facilities/' According to that same website/ it is


        licensed in 14 states in addition to Louisiana. (Exhibits/ page 2/ map)


        According to their November 201-9 website/'-HCC-did not appear to have any


        physicians in management or as advisors. Defendants ESS and HCC share


        the same office and share many of the same personnel. The two


        defendants also have websites connected to each other. (Exhibits/ pages


        50-52) The Defendant may be served at the same location as the Defendant


        ESS (above).


    20. Defendant Todd Eppler/ FACHE/ is a person of the full age of majority and


        is most likely a resident of Shreveport/ Louisiana. He may be served 207


 10 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 11 of 57 PageID #: 75




         Jefferson Street/ Mansfield/ LA 71052 or any other place that he may be


         found within this district.


     21.Defendant ShellyStewert is a person of full age of majority. She/ most


          likely/ is a resident of the State of Texas/ in the Dallas-Fort Worth area. She


          may be served at 17304 Preston Road/ Suite 1400, Dallas/ TX 75252.


                                                THE RELATOR4

     22. The RelatorTerence James Alost/ MD MBA FAAEM (hereinafter//Relator//


         or Plaintiff for the individual capacity claims) is a person of the full age of


          majority and a resident of the State of Louisiana/ Parish of East Baton


          Rouge. Relator entered into a contract in December 2018 to provide


          Emergency Medical physician coverage at Desoto Regional in Mansfield/ LA


         as an independent-contractor under Defendant ESS. In April 2019,


          Defendant ESS convinced Relator to also provide Emergency Medical


          physician coverage at another ESS contract: Lasalle General Hospital in


         Jena/ LA. Relator's first and last shifts at Desoto Regional were January 1,


         2019 and June 22, 2019 respectively. Relator's first and last shifts at Lasalle


         General were April 23, 2019 and September 8/ 2019, respectively. Relator


          is a board-certified Emergency Medicine physician/ licensed in Louisiana




4 As well as plaintiff for the individual capacity claims.

 11 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 12 of 57 PageID #: 76




          since August 9/1988. Relator's principal address is 2772 Windrush Way/


          Baton Rouge/ LA 70809.


     23.Relator has attached documentation/ including exhibits, to this complaint


          which is incorporated by reference as if pled herein.


     24-Relator will provide a disclosure to the Government of any and all evidence


          in his possession relating to this case as is required by the False Claims Act


          and to the Louisiana Department of Justice for the same. Relatoralso will


          be happy to assist the other 12 to 14 states in any capacity they desire/


          either related to his time with Defendant ESS/HCC/ as an Emergency


          Medicine expert knowledgeable in emergency care as well as malpractice5/


          or as a physician very familiar with how healthcare institutions currently


    - -commit fraud, particularly m his specialty ©f Emergency Medicine.-


     25. Relator has submitted this "COMPLAINT FOR DAMAGES" in proper person.


          He is not an attorney. Relator was informed by letters received January 27,


          2020 that he must find an attorney to represent him concerning the


          representative claims in this case by February 22, 20206. Relator began




 5 Relator has served multiple times as an expert sitting on Louisiana Medical Malpractice Review panels. He has
 advised both medical malpractice defense attorneys and medical malpractice plaintiff's attorneys.
 6 Simply put the Government has put forth that non-attorneys are not permitted to represent the Government in
 court. This is equivalent to the Relator's fawsuit: In Louisiana and most other states, it is illegal for non-physicians
 to practice medicine unless they are under the supervision of a physician.

 12 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 13 of 57 PageID #: 77




       trying to secure an attorney immediately and plans to do so by the


       deadline. Relator/Plaintiff was also instructed to amend his complaint


       concerning any individual capacity claims on that date.


   26-Relator is a board-certified specialist in Emergency Medicine having


       practiced Emergency Medicine for three decades. He is an expert in


       Emergency Medicine. He is also an instructor of Emergency Medicine. In


       his career, he has prepared approximately 1/000 physicians for their final


       examination to become board-certified in Emergency Medicine. (See


       exhibits/ page 38) He reserves the right/ individually and as co-plaintiffwith


       the United States of America, the State of Louisiana and the 12 to 14 other


       States/ to obtain expert opinions from experts in the following fields:


       Healthcare law/ Medical education. Nursing education/ Nurse Practitioner


       education/ Emergency Medicine/ Hospital Medicine/ Family Medicine/


       Internal Medicine/ Psychiatry/ Neurology/ Cardiology/ Pulmonology/ Critical


       Care/ General Surgery, Cardiothoracic Surgery and other specialties to be


       determined after completion of full discovery.


   27-Relator reserves the right to have his anticipated future attorney(s) amend


       this complaint and expects that they will:




13 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 14 of 57 PageID #: 78




             a. Relator followed the "Information on filing a lawsuit in Federal Court


                without a lawyer" provided to the public by the Court. (United States


                District Court for the Western District of Louisiana)


             b. Page 6 of 13, Paragraph 6 instructs pro se litigants to not try to


                "sound like a lawyer".


             c. As a non-attomey/ Relator filed this complaint for two reasons:


                   i. People who defraud the state or federal government are


                      stealing. Relator is a taxpayer. He does not want for people to


                      steal tax dollars. Such thieves/ committing fraud/ increase the


                      national debt.


                  ii. Much more importantly, Relator is a physician. He is passionate


                      that hospitals or other healttic-are providers/ motivated by -


                      greed/ who harm patients should be stopped. This filing/ to the


                      best of Relator's abilities/ reflects that.


                  iii. Relator anticipates that his future attorney(s) will rephrase this


                      filing in a way that is more like what a lawyer would say instead


                      of what a physician who cares about patients would say.


   28.Relator reserves the right to attach any additional documentation should


       the US Attorney's Office so desire.


14 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 15 of 57 PageID #: 79




                                  FACTS AND ALLEGATIONS OF THE CASE

    29. In 2017, Defendants began working on a planned "Nurse Practitioner


         Hospitalist Program". Non-physicians had provided healthcare as


        employees or contractors of Defendant DRHS for some years. In Louisiana/


         by law/ non-physicians may practice medicine only if they practice in


         collaboration with a licensed physician.


    30. Relator has specific and independent information that when the physicians


         on the medical staff were asked to consider the proposed "Nurse


         Practitioner Hospitalist Program that there was considerable disagreement


        that the plan was a good one. There was not universal agreement that the


         plan should go forward .


    31. Around that time/ Defendants contacted Bossier City attorney Pam


         Breedlove to ask her for an opinion letter supporting the Nurse


         Practitioner Hospitalist Program". She provided it on October 9/ 2017.


    32. In early December 2018, Julie Tusa/ physician recruiter for Defendant ESS


         contacted Relator to see if he would be interested in providing some part-




 There still was not universal agreement amongst the Desoto Regional full-time physician staff that the plan is
good. At least one ofthefulltime physician staff, in June 2019, firmly told the Relatorthat he felt the plan was
unwise and unsafe and placed patients at risk for harm. That physician firmly and somewhat loudly told Relator
that he wouldn't trust 3r year resident physicians to care for his patients, unsupen/ised- Those physicians, he
noted, had far more experience than an unsupervised 1" year nurse practitioner.


15 I Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 16 of 57 PageID #: 80




       time Emergency Department physician coverage for the ED in Mansfield at


       the hospital of Defendant DRHS. An agreement was reached in which


       Relator and Defendant would agree upon shifts and that Relator would be


       paid $135/hr plus hotel costs. (See exhibit page 32) A contract was signed


       by both parties.


   33. Relator worked his first shift in the Desoto Regional Emergency


       Department on January 7/ 2019. At the time that Relator worked his first


       shift and for several months thereafter/ he had no knowledge of the


       planned Nurse Practitioner Hospitalist Program . Although it was planned/


       it was not in effect yet. At that time/ admissions to Defendant DRHS were


       divided between Dr. Benjamin Leggio/ a licensed physician trained in Family


       Medicine/ with over-30 years' experie-nce/ and Dr. Denis Kamberov, a


       licensed physician trained in Internal Medicine. These two physicians also


       provided primary care coverage at the Desoto Regional Family Medicine


       Clinic just across the street from the hospital. In the opinion of the Relator,


       Drs. Leggio and Kamberov did a fine Job caring for the patients admitted for


       in-patient care at Defendant DRHS.


   34. The "Nurse Practitioner Hospitalist Program" began at Defendant DRHS in


       either May or June 2019. The newly hired healthcare providers who would


16 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 17 of 57 PageID #: 81




       be the hospitalists were Dr. Desai/ a specialist in Internal Medicine/ and


      Caleb/ a nurse practitioner.


   35-Relator knew that a hospitalist program was starting but he had no idea


      that it was entitled the Nurse Practitioner Hospital Program or how it was


      to be run. Relator was quite familiar with physician-only hospitalist services


       in other hospitals. Had he been informed by an administrator/ physician or


       hospital employee that the hospitalist program had that specific name/ his


       immediate response would have been/ "\ don't think that's legal in


       Louisiana."


   36. While working a shift in the Desoto Regional emergency department on


      June 17, 2019, Relator encountered/ treated and diagnosed two patients


      that needed admission to a hospital: either at Desoto Regional or to one of


      the larger hospitals in nearby Shreveport. Relator asked that the Hospitalist


       service be paged. The call was answered by Nurse Practitioner Caleb.


       Without asking many/ if any/ clinical questions/ Caleb quickly agreed to


       accept both patients to the hospitalist sen/ice.


   37.Normally/ emergency medicine specialists and consultants in other


       specialties discuss and/ sometimes/ vigorously debate over the telephone


       what to do with any given patient based upon clinical presentation and


17 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 18 of 57 PageID #: 82




       data obtained during the emergency department evaluation. Often/ there


       is easy agreement about the appropriate disposition for a given patient.


      Sometimes/ there is not initial agreement at all. Eventually/ with rare


       exception/ however/ the two physicians do come to an agreement. This is


      the standard practice of medicine throughout the United States of America.


       Relator found it odd that very few questions were asked about the patients,


       Some stroke patients and some pulmonary embolism patients are far


       beyond the capabilities of a rural hospital. Only by asking questions/ can a


       rural hospitalist figure out if a patient exceeds the capability of the hospital.


   38. Believing that Caleb/ by Louisiana law/ had to be under the collaboration


       and supervision of Dr. Desai/ Relator entered orders into the computer for


       admission to that-physicran. While enteri-ng those orders/ Relator-noticed


      that Nurse Practitioner Caleb was listed as one of the choices that could be


       picked/ in the computer system/ as the "admitting physician". Relator


       found that quite peculiar. First/ Caleb isn't a physician. Second/ Relator


       knew/ at that point/ that such action was probably illegal. In any event/


       Relator/ at that point/ just figured that it was an error by whomever in the


       hospital IT department had designed the computer ED->ln-patient


       admission orders.


18 I Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 19 of 57 PageID #: 83




   39. Within minutes/ employees for Defendant DRHS confronted Relator and


       instructed him to "change the admitting physician to Caleb. Feeling that


      such an action was unwise/ unsafe and illegal/ Relator refused twice.


   40-Relator became concerned that something was amiss. He feared that the


       patients he had just admitted to Nurse Practitioner Caleb would be


       mismanaged.


   41.For example/ one of the patients that Relator admitted to Caleb had


       suffered a cerebrovascular accident/ otherwise known as a "stroke". There


       are standard tests and procedures that physicians learn in their training in


       either Internal Medicine or Family Medicine as part of the initial evaluation


       and treatment of stroke patients. Such physicians learn this subject matter


       intheir4 years of pre-medical education/ 4 years-of medical school -


      followed by a (minimum) 3 clinical years in their specialty-specific residency


       programs. (See exhibits, pages 46, 53, 54, 56 and 57) During medical


       school/ the education is thorough. Medical students learn the basics of


       every medical specialty. After medical school/ in residency, physicians


       become the experts in their chosen specialty. Their education is specific:


       OBGYNs become experts on delivering babies among other things.


       Neurosurgeons become experts at doing brain and spine surgery.


19 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 20 of 57 PageID #: 84




    42.All neurosurgeons/ however/ delivered a few babies in their medical school


       training days. They don't do it in their practice, however. If a lady/


        however/ would go into labor on a trans-oceanic flight and the only health


       care provider on the plane was a neurosurgeon, then it would be that


        physician's duty to step up and nervously help out. That neurosurgeon


       spent 2 or more months as a medical student delivering babies.


    43.Medical student training is diverse and thorough. To pass their


        examination to become a physician, all medical students must have basic


        knowledge of every specialty.


    44. In contrast/ nurses do not complete the same rigorous science-based


        medical education to become a nurse that medical students do to become


        a physician. Then/ following that/ a nurse attends a program to become a


        nurse practitioner. While there is great uniformity in US medical schools


        and residency programs/ there is not uniformity in US Nurse Practitioner


        degree programs. Some Nurse Practitioner Degree programs are excellent


        and they turn out highly-competent excellent Nurse Practitioners. Many


        Nurse Practitioner Degree programs/ however/ are basically


        correspondence courses referred to despairingly/ by some/ as "diploma


        mills" that have very high acceptance rates/ if not 100%, a comfortable and


 20 I Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 21 of 57 PageID #: 85




      easy curriculum and very high graduation rates. The purpose of these


       comfortable on-line degree programs seems two-fold:


             a. First: Make money/ with not too much effort/ by the "universities


                that provide these programs.


             b. Second: Allow the nurse to continue to work full-time as a nurse


                while they take the on-line course and transform their career from


                nursing to the much more lucrative profession of being a nurse


                practitioner.


             c. Quality of the degree program may not be important to many of the


                nurse degree candidates. Since the majority of on-line nurse


                practitioner program advertise on how quick and easy it is to get


                their degree/ then quality and thorough education does not seem to


                be their main selling point or/ perhaps/ their main emphasis.


             d. No nurse practitioner program is the equivalent of a physician


                residency program: Three or more years/ in hospital and in


                classroom/ under the supervision and instruction of experienced


                licensed physicians.


   45.It is not easy for the public to tell the difference between a thoroughly


       trained nurse practitioner and one that basically bought their degree


21 I Pa Re
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 22 of 57 PageID #: 86




         without significant training or effort8. It is not easy for physicians to


         immediately tell the difference between a well-trained nurse practitioner


         and one that was poorly-trained. However/ even well-trained but recent


         nurse practitioner graduates do not have science training/ medical training


         and experience that even a 4th year medical student has obtained. (See


         exhibits/ page 46) No nurse practitioner has the specialty specific years of


         training, after medical school/ that physicians must undergo to practice


         independently in Louisiana and most states. The training of a nurse


         practitioner is much shorter and far less rigorous.


    46. Relator became worried that the patients he had admitted would not


         receive care from a physician any time soon. Relator then decided that he


         should order tests that were beyond the normal duties of a specialist in


         Emergency Medicine. For a stroke patient/ those tests would normally be


         ordered by a Hospitalist physician/ Family Medicine physician/ Internal


         Medicine physician or Neurologist immediately or soon after the patient


         was admitted.




8 To the best of Relato^s knowledge, no state nursing board is differentiating between nurse practitioners who
obtained their degree from a brick-and-mortar, physically in class and in hospital state or private university vs. an
on-line graduate. To the best of Relator's knowledge/ there is absolutely no such thing as an on-line physician
medical degree and Relator does not believe any state medical board would accept such a degree even if it existed.

22 I Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 23 of 57 PageID #: 87



   47. Once such test for the stroke patient was a "swallowing test". Normally/


       people have a functional epiglottis which closes over and protects the


       airway and lungs when they swallow food or fluids. After a stroke/


       especially a severe one/ some patients have a dysfunctional epiglottis. It


       does not close and protect the airway when the patient tries to swallow


       food or fluids. Those foods and fluids will enter the lungs with catastrophic


       consequences including aspiration pneumonia/ sepsis/ disability and


       possibly death.


   48.Physicians trained in Internal Medicine or Family Medicine order this


         swallowing test . If the patient fails that test/ then the patient should not


       be allowed to eat or drink. Instead/ they should receive intravenous fluids


       for hydratron-and a feeding tube for liquid-nutrition/ either through their


       nose or surgically through their abdominal wall directly into the stomach.


   49. To the best of his recollection/ knowing these things/ Relator asked the


       nurses to order and facilitate a "swallowing test". The first nurse answered/


       "What's that?" A second more experienced nurse answered/ "We don't do


       that here anymore." Relator's concerns for the safety of the patients that


       he had just admitted to the hospital increased. He feared that he had just


       admitted patients to a hospital that would harm them.


23 | Pa ^ e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 24 of 57 PageID #: 88



   50. Relator was disturbed by the fact that multiple hospital employees had


       instructed him to commit an act that he felt was dangerous for patient


       care/ putting the patients lives at risk as well as committing healthcare


       fraud. Relator e-mailed Defendant Todd Eppler to express his concerns at


       2:llpm on June 18, 2019.


   51. Defendant Todd Eppler's rapid e-mail response at 2:37pm was crystal


       clear: Admit the patient as instructed to the Nurse Practitioner or be


       terminated. In the response/threat e-mail/ Defendant Todd Eppler


       included the October 9/ 2017 opinion letter from the Pam Breedlove law


       firm.


   52. Relator was startled by that response and figured that there must have


       been things going on that he had no knowledge of. He contacted full-time


       Desoto Regional physicians to ask what was going on.


   53. The first staff member that Relator contacted/ Dr. *****^ stated that he/


       personally/ also was opposed to the planned program but that he and


       others only relented when they were informed that the Breedlove opinion


       letter declared that the planned program was legal.


   54. Relator assured Dr. ***** that the legal opinion expressed in Breedlove


       letter was wrong. Louisiana is not an independent practice state for nurse


24 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 25 of 57 PageID #: 89



         practitioners. It is illegal for nurse practitioners to practice medicine


         completely unsupervised in Louisiana. It was irrelevant that an attorney


        wrote that it was ok. She was wrong.


    55. Dr. ***** then contacted his colleagues to discuss the Relator's concerns.


    56. Relator was invited to call in from his home in Baton Rouge to the next


         medical staff meeting/ there in Mansfield/ to discuss the Hospitalist


         program.


    57. Relator called in and presented/ in detail/ his argument as to why


         Defendants were doing something foolish/ dangerous and illegal.


    58. Shortly after Relator spoke/ Dr. ##tt## spoke to defend the program.


         Although the reception for the conference call was not great / Relator


         believes that Dr. ##### asserted that the following groups had declared the


         new program to be legal and/ in general/ a great/ if not fantastic/ idea:


             a. The Louisiana State Board of Nursing


             b. The Louisiana State Board of Medical Examiners


             c. Dr. Vince Culotta/ Executive Director of the Louisiana State Board of


                  Medical Examiners




9 Relator asked for a transcript of the meeting. This was not provided.

25 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 26 of 57 PageID #: 90




   59. Relator was startled and emailed Dr. Culotta Friday afternoon/ June 21,


        2019, to ask if that statement was true.


    60. Dr. Culotta responded at 5:58 am/ first thing/ Monday morning/ June 24,


        2019, that it was not true. He asked Relator to attend the July 15, 2019


        meeting of the LSBME to discuss the matter in front of the Board. Relator


        responded/ via e-mail/ that he would be out of the country on that date. It


        was agreed that Relator could send in the matter for discussion via written


        letter presentation. Dr. Culotta's instructions to Relator were to include


        the following:


             a. The facts of the matter.


             b. Relator's concerns.


             c. Specific questionsfortheLSBME to answer.--


    61.The presentation to the Board is attached. (Pages 3-21 of the exhibits.)


        Included/ in that presentation/ was a legal opinion by Carolyn Buppert/


        MSN/ JD10 for the national publication/ Medscape. (Pages 19 & 20 of the


        exhibits) She answered this question/ //ln a hospital setting/ where a nurse


        practitioner is acting as a hospitalist/ can the nurse practitioner be


        considered the "attending for billing purposes if no other physician



  Ms. Buppert is an attorney with a Master's degree in Nursing.


26 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 27 of 57 PageID #: 91




       hospitalist visited the patient?" Healthcare attorney Buppert's answer


       was to the point: "No." She went on further to explain that it would


       violate rules coming from Medicare's "Conditions of Participation".


   62.The matter was discussed at the next meeting of the Louisiana State Board


       of Medical Examiners and was referred for legal opinion to attorneys for


       the Board.


   63. On October 18, 2019, the LSBME responded. Their determination is


       attached. (Pages 24-28 of the exhibits) Pertinent points are as follows:


             a. The unsupervised practice of medicine by a nurse practitioner


                hospitalist (without a physician being at least phone call away) is


                illegal in Louisiana.


             b. It appears that the unsupervised practice of medicine by a nurse


                practitioner hospitalist (without a physician at least being a phone


                call away) is illegal for all Medicare patients in every US State. That


                would even include the states where HCC is licensed that do have


                independent practice rights for nurse practitioners: New Mexico and


                Colorado. (See exhibits, page 2)


             c. The LSBME has no authority when a nurse practitioner or hospital in


                Louisiana violates the law. Instead:


27 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 28 of 57 PageID #: 92



                    i. If it chooses to, the Louisiana State Board of Nursing can


                       discipline nurse practitioners that break the law.


                   ii. If it chooses to/ the Louisiana Department of Health can


                       discipline hospitals that break the law.


                   iii. On the other hand/ if neither organization disciplines law-


                       breaking nurse practitioners or hospitals/ they may continue on.


              d. Outside of discipline by the Louisiana state organizations/ violations


                 of healthcare laws/ especially fraud/ are punished by state and


                 federal attorneys, (l.e. the co-plaintiffs in this lawsuit.)


    64. There are other payers that also do not compensate unsupervised nurse


        practitioner hospitalists. For example/ Blue Cross and Blue Shield does not


        recognize NPs and NP-PCPs as hospitalists. (See exhibits/ page 29, second


        paragraph) Blue Cross only reimburses physicians for hospitalist services


        rendered directly to members.


    65.How would a hospital or contracted management group get paid by Blue


        Cross when the hospital or management group provides in-patient


        hospitalist coverage by an unsupervised nurse practitioner hospitalist?


        Easy: Lie about it and bill under a physician's NPI number. It's fraud. Such




 28 ) Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 29 of 57 PageID #: 93




      fraud against BCBS works quite well until that provider gets caught.


       Massachusetts BCBC outlines the rules for a MD/NP hospitalist team:


             a. The NP must be a BCBS provider


             b. The physician must be on-site when the care is rendered.


             c. The physician must be actively involved in the patient care decision-


                making process.


             d. It is important to note that Blue Cross also does not reimburse nurse


                practitioners that provide behavioral health services. (Bottom of


                page 29, exhibits) Defendant Desoto Regional/s previously labeled


                "psychiatrist" was and is not really a psychiatrist at all: He is a nurse


                practitioner. Defendant Desoto Regional cannot bill for his services


                -as a "psychiatrist" because he is not one. However/ if they can get


                away with it/ they can bill for psychiatric services that he provides


                using a physician's NPI number. The Desoto Regional physicians are


                trained in Family Medicine and Internal Medicine. Although all


                physicians receive a few months of training in Psychiatry in medical


                school and most Family Medicine physician specialists receive a few


                more months of training in Psychiatry during their residency/ they are


                not psychiatrists. Collaborative agreements between "specialized"


29 I Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 30 of 57 PageID #: 94



                 nurse practitioners and a physician are supposed to be with a


                 physician in that specialty/ not with a physician in another specialty.


                 (See exhibits/ pages 48-49) There are no psychiatrists at Desoto


                 Regional. Billing for the previously labeled "psychiatrist" was and is


                 probably fraudulent.


                              BUSINESS MODEL OF ESS/HCC
                It is not physician led and, by its structure, violates Stark.


    66. The business model for the services that defendants ESS and HCC provide


        their client hospitals is/ at first glance/ fairly straight forward and/for those


        not familiar with healthcare law/ perhaps reasonable.


    67. Either as a consultant or as a separate business within the hospital


        building/ the ESS/HCC business model involves making more money by


        increasing revenue and decreasing costs or overhead.


    68. To increase revenue for a Hospitalist service/ there are two simple factors:


              a. Admit more patients to the hospital.


              b. Charge every patient as much as possible. (Since most patients don't


                 pay their own bill/ the business would actually bill Medicare/


                 Medicaid/ Tricare/ Blue Cross etc. as much as possible.)




 30 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 31 of 57 PageID #: 95




                i. Revenue/ per patient/ is based upon what healthcare providers


                   type into the patient record. Contract management companies


                   like ESS/HCC or hospitals and clinics like Desoto Regional can


                   encourage healthcare providers to write or type into the record


                   all of the things that they did in patient care and to make sure


                   that all paperwork is filled out. This increases revenue per


                   patient. It is ethical and legal.


               ii. Conversely/ contract management companies or hospitals can


                   also instruct healthcare providers to type or write down things


                   that are not true and never happened in order to increase


                   billing. That's fraud. Such a practice works quite well until they


                   get caught or turned in by a whistle-blower.


   69. Concerning increasing admissions/ Defendant HCC/ on its website/ boasts


       an average 20% increase in admissions for its hospital clients. (See exhibits,


       page 50) If true/that's an impressive number. There are multiple ways to


       achieve that. Some legal and appropriate and in the patient's best interest


       and some that are not legal and some that are not ethical. These increased


       admissions include the following:




31 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 32 of 57 PageID #: 96



              a. Admitting patients to the hospital that should never be or have been


                 discharged home. Some emergency medicine clinicians/ both


                 physicians and non-physicians, do not have adequate training.


                 Educating those physicians to not discharge home at-risk patients is a


                 great thing. It would save lives and it is legal. However/since


                 ESS/HCC did not/ until recently/ have any apparent physician


                 administrators or advisors/ at all/ it's a bit far-fetched that ESS/HCC


                 should consider themselves a medical education specialist that


                 knows more than their physicians.


              b. Admitting more patients to the hospital that/ on paper/ fit admission


                 criteria/ but/ in reality/ might do fine as an outpatient. This practice/


                 if used/ is not illegal.


              c. Alter the documentation of patients that don't need admission to the


                 hospital and don't fit admission criteria. In other words/ make it look


                 like the patients/ that are not that sick/ fit admission criteria and then


                 admit them. That's healthcare fraud.


              d. Admit patients to the rural hospitals that are far too sick to be kept in


                 a rural hospital that lacks advanced treatment options that a patient


                 urgently needs and where there usually are no physicians trained in


 32 I Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 33 of 57 PageID #: 97



                critical care or sub-specialties that a patient might urgently need.


                (See exhibits/ pages 22-23) While that is not straight-forward


                healthcare fraud/ it is unethical. When patients are harmed or killed


                by this practice/ it is medical malpractice. Such medical malpractice


                is much more likely to occur when healthcare is provided by


                untrained or undertrained and unsupervised non-physicians.


             e. A glaring example occurred September 28, 2015, in El Reno/


                Oklahoma when an unsupervised non-physician had an 11-hour


                delay in diagnosis and necessary transfer of a critical patient. (See


                exhibits/ page 60-61) It led to the death of that patient:


                   i. Merci Health El Reno/ was using "supervised-in-name-only


                      non-physicians/ practicing outside of their scope of practice and


                     their education to run their hospital. Discovery at for the


                      medical malpractice trial revealed:


                          1. It was revealed in deposition that the emergency


                             department medical director (an Oklahoma physician)


                             who was responsible for collaborating with and


                             supervising the non-physicians running the department


                             rarely visited the department.


33 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 34 of 57 PageID #: 98



                     2. The department director was also on the credentialing


                        committee. The department director admitted in


                        deposition that he or she had never seen or read any of


                        the rules concerning the scope of practice of non-


                        physicians in Oklahoma.


                     3. The director and others on the credentialing committee


                        appears to have simply approved non-physicians to


                        practice healthcare in fields that they were not trained


                        or legally allowed to practice in.


                     4. There were and are rules by the Oklahoma state medical


                        boards and nursing boards/ limiting the number of non-


                        physicians that could be supervised by a single-physician.


                        l.e. By law, there were maximum non-physician to


                        physician ratio. (The maximum number of nurse


                        practitioners that may be supervised by one physician in


                        Oklahoma was 2.) Through discovery, the medical


                        malpractice plaintiffs attorneys uncovered evidence


                        that the hospital had sent out e-mails to bypass these


                        safety requirements. This included asking physicians/


 34 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 35 of 57 PageID #: 99



                        practicing in other hospitals/ who had never or very


                        rarely even stepped inside of Merci Health El Reno to


                        agree to be the "supervisors" of non-physicians that


                        they had never met and probably never would meet.


                     5. Doing so would allow the hospital to get those


                        "supervised-in-name-only" non-physicians to get


                        approved. The rules had been put in place by the


                        Oklahoma legislature as a patient safety measure.


                     6. The emails uncovered by the plaintiff s attorneys


                        revealed that the hospital was looking for work


                        arounds". t.e. They were looking for ways to "work


              .......... around" t-he laws or safety measures put in place in



                        Oklahoma so that they could increase the ratio of non-


                        physicians to physicians/ if not eliminate the need for


                        physicians all together.


              ii. The non-physician running the Merci Health El Reno emergency


                 department on September 28, 2015 admitted in deposition that


                 he or she was not trained or certified in acute care. Practicing




35 [ P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 36 of 57 PageID #: 100



                       Emergency Medicine was beyond their "Scope of Practice"


                       allowed to them by the Oklahoma nursing board.


                  iii. The non-physician made a misdiagnosis: They declared a 19-


                       year-old college student to be a methamphetamine drug


                       abuser11 and then/ reportedly/ terminated further evaluation of


                       her.


                  iv. The non-physician missed the correct diagnosis of pulmonary


                       embolism.


                   v. The college student died because she was misdiagnosed by an


                       admittedly inadequately trained healthcare provider practicing


                       unsupervised and outside their scope of practice.


                  vi. The malpractice verdict against the defendant hospital was


                       $6/190/000.


                 vii. Breaking Oklahoma law/ this Oklahoma hospital was using less


                       expensive but untrained and unsupervised non-physicians to


                       save money and increase profit. They/ instead/ lost a lot of


                       money and apparently went out of business.




  Autopsy found no amphetamines in the deceased.

 36 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 37 of 57 PageID #: 101



                 viii. Merci Health El Reno's business decisions cost them their


                      business. Far,far worse, it cost a young lady her life. It is


                      always a tragedy when healthcare executives put profit before


                      patient's lives.


              f. Pulmonary embolism/ or a blood clot that has travelled to the lung/ is


                 the same diagnosis as one of the patients that Defendant Todd


                 Eppler insisted Relator admit to a nurse practitioner (or else).


                 Treatment for pulmonary embolism has evolved over the last few


                 years:


                    i. Tiny blood clots in healthy stable patients can be managed as


                      an outpatient with recently developed blood thinners. That s


                      new.                                               -



                   ii. Larger blood clots with only slightly abnormal vital signs in


                      previously healthy patients can be admitted to a rural hospital


                      just fine.


                  iii. Very large blood dots/ such as in the Oklahoma case above/ are


                      beyond the capabilities of most rural hospitals/ most physicians


                      and, absolutely/ almost all nurse practitioners. Those patients




 37 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 38 of 57 PageID #: 102



                    need/ at a minimum/ a "clot busting" drug such as tissue


                    plasminogen activator and a specialist in critical care medicine.


                iv. Patients with very, very large or "massive" blood clots are


                    doomed in almost all rural hospitals. They need the immediate


                    combined services of cardiothoracic surgeons/


                    anesthesiologists/ pulmonologists/ cardiologists and/ possibly/


                    hematologists or they will die.


                v. Knowing the difference between the four groups of pulmonary


                    embolism patients is beyond the scope of practice and


                    knowledge of many physicians because it is not their specialty.


                    It is definitely beyond the scope of knowledge/ practice and


                    education of most nurse practitioners.


    70.Besides increasing billing to make more money/ a contract management


        company or hospital/ like the Defendants/ can increase profit by decreasing


        costs. One of their major costs is the wages and salaries of healthcare


        providers. They can do the same thing that Merci Health El Reno did: use a


        non-physician in a setting that they are not trained for. They are much


        cheaper. (See page 62 of the exhibits.) As shown in the data by Merritt


        Hawkins/ a contract management company or hospital can save the


 38 [ Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 39 of 57 PageID #: 103



        following percentages on salaries/ if/ theoretically/ the nurse practitioner


        (NP) was as productive per hour as the physician that they replace:


              a. NP replacing a specialist in Family Medicine: 48% savings.


              b. NP replacing a specialist in Internal Medicine: 53% savings.


              c. NP replacing a specialist in Hospital Medicine: 54% savings.


              d. NP replacing a Psychiatrist: 54% savings.


              e. NP replacing a specialist in Emergency Medicine: 68% savings.


    71. ESS/HCC is not the only contract management group (CMG) in the country


        replacing its physicians with untrained or undertrained non-physicians.


        Why is that? The answer was allegedly revealed to an experienced boarcf-


        certified Emergency Medicine specialist/ with over 25 years' experience/


        when she was being terminated so that she could be replaced with a lower


        cost non-physician in a large city in Louisiana. Why was the physician being


        terminated? The physician executive allegedly didn't hold back. She


        allegedly told the truth: It's "business". (See page 43 in the exhibits)


    72. Do clinics/ hospitals or CMGs usually tell the public that they are replacing


        their physicians with non-physicians? Generally/ no. They usually conceal it


        from their patients. And/ although a bit more complex/ they also often




 39 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 40 of 57 PageID #: 104



        conceal this fact from the payers: Medicaid/ Medicare/ Blue Cross etc.


       That's fraud.


    73. Do non-physidans conceal from their patients that they are not a


        physician? Some of them do. Nurse practitioners that applied to a physical


        or an on-line program to achieve a DNP degree have a Doctorate of Nursing


        Practice. They have a doctorate level degree/ just like a PhD or JD has a


        doctorate level degree, so they are not technically lying. Most people/


        however/ when they hear someone referred to as a doctor/ in a healthcare


        setting/ assume that person to be a physician.



                 WHY THIS MATTERS. BESIDES BEING FRAUDULENT,
                PATIENTS WILL BE HARMED IF NOT LOSE THEIR LIVES

    74. All businesses want to be successful so cost cutting is important.


        However/ for some critical industries/ people's lives depend upon qualified/


        trained and experienced workers. An example is the airline industry. One


        of the expenses for the airline industry is pilot salaries. Those pilots are


        trained. Could the airline save a lot of money firing all of their pilots and


        replacing them with flight attendants who/ after all/ have been walking


        around those planes. They might have learned how to fly them. Even if the


        ticket was a bargain/ no sane person would knowingly fly on such an airline.



 40 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 41 of 57 PageID #: 105



    75. The same can be said for the healthcare industry. It's very dangerous


        when untrained or undertrained healthcare providers are unsupervised.


    76. Additionally/ some non-physician degree courses are completely or close to


        completely online. This is just a short list of things that cannot be learned


        on-line:


              a. How to use a stethoscope for a chest or abdominal exam


              b. How to palpate the abdomen for an abdominal exam


              c. How to do an orthopedic Joint exam


              d. How to do a neurological exam


              e. How to do a breast exam


              f. How to do a pelvic exam


              g. How to do a rectal exam


              h. How to judge facial expressions and other actions as part of a


                 psychiatric evaluation


    77. Non-physician healthcare providers can be created much faster than


        physicians. (Five years vs a minimum of eleven years after high school.)


       They work for less money. They certainly can be a valuable part of any


        healthcare team. In Louisiana/ as well as the majority of states/ however/ it


        is illegal for them to practice independently. It is also impossible to bill


 41 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 42 of 57 PageID #: 106



        Medicare, Medicaid or Blue Cross patient for the services provided by


        unsupervised nurse practitioner hospitalists without committing fraud:


              a. It is fraud to bill under the nurse practitioners NPI number.


              b. It is fraud to bill under a physician's NPI number/ instead/ if the


                 physician never had a single face-to-face interaction with the patient.



                                  STARK LAW VIOLATION


    78. In hospitals that have both an emergency medicine contract with ESS and


        a hospitalist contract with HCC, it seems fairly obvious that Stark Laws


        prohibiting making profit by self-referral are simply ignored.


    79.For tax or business purposes/ ESS and HCC are two separate corporations.


        However, since the two companies share the same website/ same


        administrators/ same office building and same employees/ they appear to


        be two separate companies on-paper-only for tax and business purposes.


    SO.The overwhelming majority/ if not over 90%, of the patients admitted to an


        HCC Hospitalist service are referred to them by an ESS Emergency Medicine


        service in most/ if not every/ ESS/HCC hospital contract.




 42 I Pa ge
 Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 43 of 57 PageID #: 107



       81. According to its website ESS/HCC boasts about increasing admissions by


           20% on average. Every ESS->HCC admission is a self-referral that is


           lucrative.


       82. It would be hard to imagine how they are not violating Stark rules every


           single day in every single hospital where the two separate in name only


           companies coexist.



                    COMPARISON TO SIMILAR HEALTHCARE FRAUD CASES
                    PREVIOUSLY PROSECUTED BY LOUISIANA AND THE USA

       83. The Louisiana Attorney General's office has prosecuted cases of Medicaid


           fraud. Per the AG/s web-page/ https://www.ag.state.la.us/MedicaidFraud):



   Medicaid Fraud involves the intentional submission of a false or fraudulent claim
   to the Louisiana Medicaid program.


   The three primary Medicaid fraud schemes are:

1. Providers who bill the government for services they never performed.
2. Upcoding- Providers who bill the government for more expensive services than
   they actually performed.
3. Kickbacks- Providers who make illegal payments to third parties in exchange for
   business or referrals billed to Medicaid

   Examples of Medicaid Fraud prosecuted by the MFCU in the past:

• A Kid-Med clinic in the New Orleans area submits billings for physician office visits
   when the clinic has no licensed physician on staff.




   12 Emphasis added.


   43 [ Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 44 of 57 PageID #: 108



 A physician bills Medicaid for face-to-face office visits when she was vacationing
 outside the United States.


     84. The Defendant's "Nurse Practitioner Hospitalist Program" is similar to, if


          not worse14 than/ the New Orleans area Kid-Med clinic. Defendant Todd


          Eppler defiantly put in writing that there would be times that no licensed


          physician would be caring for hospitalized patients at Desoto Regional. He


          wrote/ "In your scenario/ Dr. Desai would have to be on-call 24/7/365 which


          is impractical to say the least. (See exhibits/ page 12) It is not only my


          "scenario" as Defendant Eppler called it/ it is the law in Louisiana and most


          states.


     85. It wasn't and isn't a hard law for Defendants to follow: All that they had to


          do was find another physician for the nurse practitioner to collaborate with


          and to see admitted patients face-to-face on the days that Dr. Desai


          wanted off. Easy. However/ the objective of the Defendants/ apparently/


          was and is to make money. To follow the law/ they would have to enlist the


          services of physicians who would probably want to be paid. It s cheaper


          and more profitable to just break the law/ just like in El Reno/ Oklahoma.




 13 Emphasis added.
 14 Except for a rare exception/ patients going to a Kid-Med clinic are "well baby" outpatient visits. Hospitaiist
 practices take care of patients sick enough to be admitted. The patients are far sicker-

 44 ] Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 45 of 57 PageID #: 109




    86.Comparison can also be made with the case above in which a physician


        billed for face-to-face visits while they were enjoying a vacation. As


        explained elsewhere in these pleadings/ to bill Medicare legally for


        hospitalist services/ the patient must have at least one face-to-face


        interaction with the physician whom the hospitalization is billed under. If


        Dr. Desai/ by the design of the "Nurse Practitioner Hospitalist Program/' is


        the only physician then he must see every single patient admitted face-to-


        face at least once. If he wants to take a vacation/ he must be ready to fly


        back to northwestern Louisiana on short notice in order to make sure that


        the Defendants are not committing fraud.


    87.The "Nurse Practitioner Hospitalist Program" was certainly poorly designed.


        However/ poorly designed/ illegal but profitable programs work fine until a


        government agency realizes that the healthcare provider is committing


        fraud.


    88.Comparison can also be made with two Medicare/Medicaid fraud cases


        prosecuted by US Attorneys:


              a. The Sabine Settlement: In this case, some unscrupulous Baton Rouge


                 optometrists did the following:


                    i. Used the wrong provider billing number.


 45 ] Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 46 of 57 PageID #: 110



                    ii. Billed the government more for glasses than they charged non-


                       Mecficaid patients.


                   iii. Treated Medicaid patients rudely by herding them all into to a


                       single weekday.


                   iv. When customers returned a set of glasses in which the frame


                       broke/ they took the lenses out of the broken glasses and put


                       them in a new frame. They then charged the government for a


                       completely new set of glasses. They also sent the broken


                       frame back to the manufacturer for a free replacement.


                   v. Although the optometrists certainly appear to have been


                       unscrupulous crooks, no patients were harmed or killed.


              b. Baldwin Bone & Joint: In this case, some Alabama orthopedic


                 surgeons referred patients to a physical therapy clinic that they fully


                 or partially owned:


                    i. Doing so violated the Stark Law. Their office->physical


                       therapy clinic referrals violated the law. It is hard to imagine,


                       however, in their Stark law violation, that the orthopedic


                       surgeons made anything close to the far more profitable up


                       to 70+ hospital ESS->HCC referrals.


 46 I Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 47 of 57 PageID #: 111




                 ii. In that clinic/ athletic trainers and an exercise physiologist


                     provided physical therapy. The clinic billed for the services as


                     if a physical therapist provided them. That was also part of the


                     fraud.


                 iii. While it is certainly possible that some BB&J patients


                     received some lousy physical therapy, it is highly unlikely that


                     any patient suffered serious morbidity or death because of


                     bad physical therapy.


    89. This lawsuit is different than the last two. No patients appear to have


        been harmed in either case above. From the very beginning with his


        6/18/19 e-mail to Defendant Todd Eppler CEO/ (See exhibits, pages 9/ 10


        &11) Relator has been concerned for the health and safety of the patients:


        his patients and patients that are not his. It is the job of the US Attorneys


        and the state Attorney s General to punish people who steal from the


       government. It is an important job. Relator is a physician. His job is to care


       for patients. He also feels that it is duty and has always been his duty to


        stop people who might harm or cause the loss of life of patients. This case


        is far worse than the unscrupulous optometrists or the orthopedic surgeons


       that didn t know or don t follow the rules: Patients will be harmed if not


 47 [ P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 48 of 57 PageID #: 112



        die prematurely, as shown in the tragic cases in Opelousas/ LA or ElReno/


        Oklahoma/ when non-physidans do not have supervision.



                           EVIDENCE OF DECEIT AND DISHONESTY


    90.Evidence that Defendants are willing to act in a misleading or unscrupulous


        fashion can be seen from both their actions and from their websites. For


        Defendant DRHS:


              a. Defendant DRHS lists all of its healthcare providers on its


                 "Physicians" page. Four of the healthcare providers listed on that


                 page are not physicians: Two are nurse practitioners, one is a social


                 worker and one is a physician's assistant apparently working


                 independently with no or minimal supervision in a clinic on the Texas


                 border in Logansport/LA. (See exhibits/page 10) Many in the


                 general public do not understand that those four healthcare


                 providers are not physicians. They will simply believe what the


                 hospital tells them.


              b. Until they changed it/ nurse practitioner Larry Alien was listed as a


                 psychiatrist/ trained at Tulane and double board-certified by the


                 American Board of Family Medicine and by the American Board of




 48 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 49 of 57 PageID #: 113




                 Psychiatry and Neurology. In reality/ Larry Alien did not train at


                 Tulane and he is not board-certified by either board. Defendant


                 DRHS cannot resist being remaining dishonest to the public/


                 however/ even in their initial attempt at "correction". The initial


                 website correction specified that Mr. Alien received his "Medical


                 Education" from the "St. Louis University School of Medicine". (See


                 exhibits/ page 21) Nurse practitioners do not take courses in medical


                 education at the St. Louis University School of Medicine. They can


                 only take those courses if they apply to that medical school and are


                 accepted.


              c. It is possible/ however/ to take an on-line course to become a


                 Psychiatric Mental Health Nurse Practitioner from the St. Louis


                 University School of Nursing. This is most likely the degree that Mr.


                 Alien possesses. (Exhibits/ pages 67-69)


              d. It certainly could be true the Mr. Alien is the most caring, most


                 devoted psychological counselor in northwestern Louisiana. That


                 would be a fantastic thing for his patients. However, he and Desoto


                 Regional do not have a right to lie about his credentials. Lying to the




 49 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 50 of 57 PageID #: 114




                 public is not a right/ even if someone is well-meaning and caring.


                 Lying to the payors is fraud.


    91. Evidence that Defendants ESS/HCC are willing to act dishonestly and not


        honor contracts can be seen in the way that the Relator was terminated.


              a. Defendant and Relator (or Plaintiff for this individual capacity claim)


                 agreed that Relator would work 3 days in July/ 2019. These shifts


                 were confirmed verbally and through text. The sudden last-minute


                 termination/ without due process/ by Defendant Shelley Stewert


                 violated that agreement and was an immediate loss of income for


                 Relator of $4/860. Defendant Shelley Stewert would not provide


                 written confirmation for the reason for the termination even when it


                 was               requested.                                -     -



                    i. Even though Plaintiff was worried about the unsafe and illegal


                       "Nurse Practitioner Hospitalist Program"/ he would have


                       finished out his final three days at the hospital. Plaintiff keeps


                       his word.


                   ii. If Plaintiff would have encountered an Emergency Room


                       patient requiring admission and the hospitalist of the day was


                       an unsupervised and illegal nurse practitioner/ Plaintiff would


 50 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 51 of 57 PageID #: 115




                        have transferred the patient to a hospital in nearby Shreveport.


                        By doing so/ the patient would be cared for legally and Plaintiff


                        would not be forced to knowingly take part in fraud.


                   iii. Plaintiff has been accepting patients in transfer at hospitals


                        with a "higher level of care" from doctors at a hospital with a


                        "lower level of care" since 1989 or 1990. He has also


                        transferred patients from hospitals with a "lower level of care"


                        to physicians at a nearby "higher level of care" since 1989 or


                        1990. Plaintiff has decades of experience on both the sending


                        and receiving ends of a transfer.


                   iv. Transferring a patient to a "same level of care" is very tricky


                        and can be against the-law15. If Plaintiff encountered a patient


                        that needed admission but did not necessarily need admission


                        to a "higher level of care"/ Plaintiff would have had a dilemma.


                        He would take part in fraud admitting the patient in Mansfield


                        or/ alternatively/ violate EMTALA if the patient did not truly


                        need a higher level of care" in Shreveport.




 15 The Emergency Medical Treatment and Active Labor Act (EMTALA)

 51 [ Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 52 of 57 PageID #: 116



                      v. Nonetheless/ Plaintiff keeps his word and works when he


                           promises to. He would have made decisions in the best


                           interests of the patient. It would be difficult/ however/ if the


                           accepting physician in nearby Shreveport asked/ "Why can't


                           /all take care of the patient down there???" Plaintiff would


                           have been placed in the position to have to beg the physician


                           on the other end of the line/ "Please help me!!! They are


                           breaking the law here.... They don't have a physician running


                           their hospitalist service!"


                     vi. Plaintiff would have done what was right for the patient. It is


                           the patients that count.


                    vii; }n any event/Defendants knew/ most likely on June 19 or 20,


                           when Plaintiff didn't respond to Defendant Todd Eppler's threat


                           e-mail/ that they were going to terminate him. Had the


                           Defendants notified Plaintiff then/ he could have possibly found


                           work in other locations. The delayed termination prevented


                           that. Defendants owe Plaintiff for his wages.




 16 It was a very strange termination. Plaintiff was terminated in Mansfield but notinJena. It was like being Yi fired.


 52 I Pa ge
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 53 of 57 PageID #: 117




               b. Additionally, Defendant ESS/HCC/ by contract originating in


                  December/ 2018, agreed to reimburse Relatorfor hotel costs.


                  Relator repeatedly sent messages to Defendant requesting that the


                  hotel costs/ per contract/ be reimbursed. Communications were


                  ignored. Total unreimbursed hotel expenses are $2/427.61.


               c. These unreimbursed wages and hotel costs are something more


                  appropriate for "Small Claims Court" than for federal court/ perhaps.


                  That/ however/ is not the point. This is the point: If Defendants are


                  unscrupulous enough to repeatedly cheat on their contract with the


                  Plaintiff/ what is to prevent them from also cheating/ when they feel


                  like it and think that they can get away with it/ on other contracts such


                  as contracts with the federal and state governments or with insurance


                  companies?


    92. In any event/ this Court has ordered Relator and Plaintiff to separate out


        and delineate any separate individual process claims by February 22, 2020.


        Relator cares far more about patients losing their lives than he does about


        the $7/287.61 in lost compensation. These, in any event, are Plaintiff's


        individual capacity claims.




 53 I Pa ^ e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 54 of 57 PageID #: 118




                DEFENDANTS ESS AND HCC ARE IN 12 TO 14 OTHER STATES

     93-Relator is only witness to the operations of Defendants ESS and HCC in


         Mansfield and Jena/ Louisiana. Relator knows that they are complicit with


         healthcare fraud in Mansfield.


     94. Defendant ESS/ per its website/ states that it has contracts in 13 states with


         78 hospitals.


     95. Defendant HCC, per its website/ claims to be licensed in 14 states/ not


         including Louisiana/ as shown on the map in the exhibits/ page 2.


     96-Relator knows of heatthcare fraud by Defendants in Mansfield, LA. Is it


         widespread throughout the ESS and HCC contracts? Full discovery will


         reveal the answer to that question.


                WHEREFORE/ Plaintiffs and Relator pray as follows:


     97. Relator prays for a trial by jury in this matter.


     98. An order that Defendants cease and desist from submitting and/or causing


         the submission of any further false claims or from otherwise violating 31


         USC § 3729 etseq and LSA R.S. 46:437.1 etseq.


     99. An order that Defendants cease and desist from misleading the general


         public/ as well as payers for healthcare/ (The US government/ the State


         governments/ insurance companies and self-pay patients) as to whom is


 54 I P a g e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 55 of 57 PageID #: 119



        providing healthcare at their facilities. (l.e. Non-physicians should not be


        called "physicians", for example. If non-physicians are providing health


        care/ this should be revealed to both the patients and the payers.)


    100. Judgement for the United States of America, the State of Louisiana


        and the 12 to 14 other States where Defendants provide healthcare in the


        amount of each and every false claim or false statement or false claim


        submitted until multiplied as provided by 31 USC § 3729 and LSA R.S.


        46:437.1 et. seq. and the equivalent laws of the 12 to 14 other states/ plus a


        civil penalty of not less than FIVE THOUSAND FIVE HUNDRED AND N0/100

        ($5/500.00) DOLLARS nor more than ELEVEN THOUSAND AND N0/100

        ($11/000) DOLLARS per false claim or statement/ as provided by 31 USC


   - - § 3729 and LSA-R.S. 46:437.1 et. seq./ to the extent such multiplied penalty -


        shall fairly compensate the United States of America/ the State of Louisiana


        and the 12 to 14 other States for losses resulting in the various schemes


        undertaken by the Defendants together with penalties for specific claims to


        be identified at a trial on the merits after full discovery.


    101. Judgement for the Relator awarding him the maximum shares


        allowed pursuant to the Federal False Claims Act and the Louisiana Medical


        Assistance Programs Integrity Law cited and referenced hereinabove as


 55 I P age
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 56 of 57 PageID #: 120



        well as comparable maximum shares allowed pursuant to the relevant qui


       tam laws of the other 12 to 14 States.


    102. Judgement for the United States of America/ the State of Louisiana,


        the 12 to 14 other States and the Relator against the Defendants awarding


        them all costs/ including/ but not limited to court costs/ medical expert fees/


        legal expert fees and all reasonable attorney's fees incurred in the


        prosecution of this action.


    103. Judgement for the United States of America/ the State of Louisiana/


        the 12 to 14 other States and Relator against Defendants for any and all of


        the damages available to them as a result of Defendants violations of the


        Federal False Claims Act, the Louisiana Medicaid Assistance Programs


        Integrity Law and the equivalent laws of the 12 to 14 other States/-and


        available to them pursuant to any other claims or causes of action arising


        under the statutes/ common law/ civil law/ equity/ or usage/ and:


    104. Such other further general/ equitable/ and legal relief as justice so


        requires.




 56 [ Pag e
Case 5:19-cv-01504-TAD-KLH Document 4 Filed 02/05/20 Page 57 of 57 PageID #: 121




        CONCERNING THE INDIVUAL CAPACITY CLAIMS, Plaintiff prays as follows:

    105. A trial by jury if the Court deems it necessary for this individual


       capacity claim. (Plaintiff will be satisfied with a quick trial in front of a judge


       on this matter.)


    106. Defendants be ordered to pay for Plaintiffs hotel lodging (per


        contract) plus judicial interest.


    107. Defendants be ordered to pay Plaintiff for the three mutually agreed


        upon July shifts at Desoto Regional in Mansfield/ LA plus judicial interest.


    108. Defendants be ordered to pay Plaintiff for attorney's fees in this case


        and:



    Such other further general/ equitable/ and legal relief as justice so requires.



                                            Respectfully submitted,

                                                                             * ^lA


                                            TerenceJames_Alos1( MD MBA FAAEM
                                        Appearing before this Honorable Court/ pro se
                                                  But only for now
                                            2772 Windrush Way
                                            Baton Rouge/ LA 70809
                                            Telephone: (225) 205-4111
                                            Alternative: (225) 776-0405




 57 I Pag e
